Citation Nr: 9935683	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  93-25 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
multiple ligamentous tear injuries of the left knee, with 
degenerative changes, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a rating in excess of 20 percent for 
traumatic joint disease of the right knee, status post 
partial medial meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to September 
1978.

By a decision entered in October 1996, the Board of Veterans' 
Appeals (Board) denied entitlement to ratings in excess of 30 
and 20 percent for the veteran's service-connected left and 
right knee disorders, respectively.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) and, through his 
attorney, filed an unopposed motion for remand in January 
1998 (unopposed motion).

In the unopposed motion, the veteran asserted that the 
Board's October 1996 decision should be vacated, and the case 
remanded, because the decision did not contain any reference 
to 38 C.F.R. § 4.10, because it did not contain any analysis 
relating to the manner in which his service-connected knee 
symptomatology affected employment and other activities of 
daily living, and because the Board had failed to properly 
develop the issue of entitlement to an extraschedular 
evaluation.  See 38 C.F.R. § 3.321(b)(1) (1999).  The veteran 
also asserted that consideration should have been given to 
the matter of the assignment of separate evaluations for 
instability and limitation of motion under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997).  He maintained that he should be accorded a full VA 
medical examination, to include a review of his claims folder 
and an opinion as to his functional impairment.  By order 
dated in January 1998, the Court granted the unopposed 
motion, vacated the Board's October 1996 decision, and 
remanded the case to the Board.  Thereafter, in June 1998, 
the Board remanded the case to the RO for development 
consistent with the Court's order.  The case was returned to 
the Board in July 1999, and the veteran's representative 
submitted additional written argument in August.

In its June 1998 remand, the Board framed the right knee 
issue in terms of the veteran's entitlement to an increased 
rating.  More recently, however, the Court has indicated that 
a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Inasmuch as the right knee issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has re-characterized that issue as set forth above.


REMAND

When the Board remanded this case in June 1998, it asked the 
RO to have the veteran examined for purposes of assessing the 
relative severity of his service-connected knee disorders.  
The Board requested, among other things, that the examining 
physician prepare a report indicating whether the veteran's 
semilunar cartilage is dislocated or absent, and whether 
there is any evidence of recurrent subluxation; describing 
the effect of the veteran's service-connected symptomatology 
on function and employability; and setting forth an opinion 
with regard to the extent to which the veteran experiences 
functional impairments such as weakness, excess fatigability, 
incoordination, or pain due to repeated use or flare-ups, 
outside the clinical setting.  See, e.g., DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Thereafter, the RO was to take 
adjudicatory action on the veteran's claims, to include 
consideration of 38 C.F.R. §§ 3.321(b)(1), 4.10, 4.40, 4.45 
and 4.59.  If any benefit sought was denied, the RO was to 
furnish the veteran a supplemental statement of the case 
(SSOC) which, among other things, contained a summary of 
applicable laws and regulations, including 38 C.F.R. 
§§ 3.321(b)(1), 4.10, 4.40, 4.45 and 4.59.

A review of the record reveals that the requested development 
has not been fully completed.  Although the veteran was 
examined in February 1999, and his knees were X-rayed, the 
examination report does not clearly indicate whether the 
veteran's semilunar cartilage is dislocated or absent, or 
whether there is evidence of recurrent subluxation.  Neither 
does the report contain a detailed discussion of the extent 
to which the veteran's service-connected symptomatology 
affects function and employability, or an opinion with regard 
to the extent to which he experiences functional impairments 
such as weakness, excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, as contemplated by the 
Court in DeLuca.  (Although the examination report contains 
statements which suggest that the examiner attempted to 
address the DeLuca issue, it appears from the report that the 
examiner's opinion in that regard may have been incorrectly 
or incompletely transcribed.)   In addition, the SSOC 
provided the veteran in March 1999 contains no citation to, 
or discussion of, 38 C.F.R. §§ 3.321(b)(1), 4.10, 4.40, 4.45 
or 4.59.

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been completed, another remand is now required.  38 C.F.R. § 
19.9 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should schedule the veteran 
for another orthopedic examination for 
purposes of assessing the relative 
severity of his service-connected knee 
disorders.  The examiner should review 
the claims folder and a copy of this 
remand before examining the veteran.  
All indicated tests should be conducted.  
The examiner should specifically 
indicate, with respect to each knee, 
whether the knee is ankylosed and, if 
so, whether it is ankylosed in full 
extension, or in flexion between zero 
and 10 degrees, 10 and 20 degrees, 20 
and 45 degrees, or at 45 degrees or 
more; whether there is any evidence of 
recurrent subluxation or lateral 
instability and, if so, whether such 
subluxation and/or lateral instability 
is best described as slight, moderate, 
or severe in degree; whether the 
semilunar cartilage is dislocated and, 
if so, whether such dislocation is 
manifested by frequent episodes of 
"locking," pain, and effusion into the 
joint; whether the semilunar cartilage 
has been removed and, if so, whether 
there are present symptoms associated 
with such removal; and whether there is 
genu recurvatum and, if so, whether it 
is acquired, traumatic, and manifested 
by objectively demonstrated weakness and 
insecurity in weight-bearing.  The 
examiner should also indicate whether 
there is any evidence of impairment of 
the tibia or fibula in terms of malunion 
or nonunion.  If there is evidence of 
malunion of the tibia or fibula, the 
examiner should indicate whether the 
resulting knee disability is best 
described as slight, moderate, or marked 
in degree.  If there is evidence of 
nonunion of the tibia or fibula, the 
examiner should indicate whether loose 
motion is present and whether a brace is 
required.  The examiner should also 
fully describe any surgical scars 
identified in the vicinity of the knees, 
and should indicate whether there is any 
evidence that the scars are poorly 
nourished with repeated ulceration, 
tender and painful on objective 
demonstration, or otherwise causative of 
limitation of function.  If any sensory 
deficits are noted, the examiner should 
identify the affected nerves, and 
indicate whether the deficits are best 
described as mild, moderate, or severe.  
Finally, the examiner should conduct 
range of motion studies on each knee.  
The examiner should first record the 
range of motion observed on clinical 
evaluation, in terms of degrees of 
flexion and extension.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
flexion and/or extension at which such 
pain begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the examiner should render an 
opinion as to the extent to which the 
veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
degrees of additional loss in range of 
motion (beyond that which is 
demonstrated clinically) due to these 
factors.  Specifically, the examiner 
should indicate, with respect to each 
knee, whether the overall disability 
picture, in terms of limited motion, and 
including weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with flexion which is limited to 
15, 30, 45, 60, or more than 60 degrees, 
and/or extension which is limited to 45, 
30, 20, 15, 10, 5, or less than 5 
degrees.  The examiner should list the 
diagnoses applicable to each knee, and 
provide a detailed statement as to 
extent to which the veteran's service-
connected knee symptomatology affects 
function and employability.  A complete 
rationale for all opinions should be 
provided.

	2.  After the above development has been 
completed, the RO should review the 
report of the orthopedic examination to 
determine whether it complies with the 
requirements of the foregoing paragraph.  
If it does not, the report should be 
returned as inadequate, and arrangements 
should be made to ensure full compliance 
with the remand instructions.

	3.  The RO should thereafter take 
adjudicatory action on the claims here 
at issue.  In so doing, the RO should 
consider and apply the provisions of 
38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59, 
and the Court's decision in DeLuca v. 
Brown.  The RO should, if appropriate, 
provide separate evaluations for (1) 
laxity and (2) limitation of motion in 
each knee in accordance with VAOPGCPREC 
23-97.  The RO should also give the 
veteran the opportunity to present 
evidence and argument on the question of 
whether referral for consideration of an 
extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) is appropriate.  
If the case is referred to the Under 
Secretary for Benefits or the Director 
of the Compensation and Pension Service, 
the ultimate outcome should be 
communicated to the veteran.  Finally, 
with respect to the right knee claim, 
the RO should give consideration to the 
assignment of "staged ratings," in 
accordance with the principles set out 
in Fenderson v. West, 12 Vet. App. 119 
(1999).

	4.  If any benefit sought is denied, a 
SSOC should be issued.  The SSOC should 
contain, among other things, a summary 
of applicable laws and regulations, 
including 38 C.F.R. §§ 3.321(b)(1), 
4.10, 4.40, 4.45, and 4.59.  38 C.F.R. 
§§ 19.29, 19.31.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


